Citation Nr: 0118942	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the residuals of a 
left tibia fracture with left knee involvement with 
subluxation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 11, 1992, to 
June 4, 1992.

This matter originally came before the Board on appeal from a 
February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrsion, Montana.  
A personal hearing was held before the RO in July 1999.

This matter returns to the Board following its January 2001 
decision, wherein the Board denied, in part, a schedular 
evaluation in excess of 20 percent for the veteran's 
residuals of a left tibia fracture with left knee involvement 
with subluxation.  The Board noted that the veteran had 
raised the issue of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for that same disability.  In that 
regard, the Board observes that it was not precluded from 
rendering a decision with respect to a schedular rating 
notwithstanding that the veteran had raised the issue of an 
extraschedular rating in connection with an appeal in an 
increased rating case.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 
1991 & Supp. 1998); 61 Fed. Reg. 66749, VAOPGCPREC 6-96, slip 
op. at 15 (1996).

In January 2001, the Board also remanded, in part, the appeal 
with respect to the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), for residuals of a 
left tibia fracture with left knee involvement with 
subluxation, for additional development.  VAOPGCPREC 6-96 
(requiring that the Board remand the claim for an 
extraschedular rating when further action by the RO is 
necessary); 38 C.F.R. § 20.1100(b)(2000) (The Board's remand 
of an issue/ claim is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
as that issue/ claim).  Thus, this matter is once again 
before the Board.

In March 2001, the veteran raised the issues of entitlement 
to secondary service connection for a sprained left shoulder, 
elbow, and wrist.  As these matters have yet to be 
adjudicated, they are referred to the RO for appropriate 
action.

Additionally, to the extent that the veteran has filed a 
"new claim" for an increased schedualar rating in excess of 
20 percent for residuals of a left tibia fracture with left 
knee involvement with subluxation, as indicated in her 
statement of March 2001, see, e.g., Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997), this matter is also referred to the RO 
for appropriate action.


REMAND

The veteran and her representative contend that the residuals 
of a left tibia fracture with left knee involvement with 
subluxation warrant extraschedular consideration, because the 
symptomatology associated with this service-connected 
disability, particularly the giving away of the left knee, 
has interfered with her employment status.

In this context, the RO denied the veteran entitlement to an 
extra-schedular evaluation in a May 2001 Statement of the 
Case.  In that determination, the RO particularly relied on 
the veteran's vocational rehabilitation folder in determining 
that her disability did not caused marked interference with 
her employment.  In order to make a determination on this 
case, the Board itself would have to make an independent 
determination as to whether the criteria for submission of 
this case for an extraschedular consideration, for the 
service-connected disability at issue, have been met, based 
on such factors as frequent periods of hospitalization or 
marked interference with employment.  And, as such, the 
information and evidence contained in the veteran's 
vocational rehabilitation folder would be critical in making 
this determination.

However, while there are some vocational rehabilitation 
records in the veteran's claims file, the veteran's 
vocational rehabilitation folder is not associated with the 
veteran's claim file, and there are clearly relevant 
rehabilitation records contained in that folder, such as the 
counseling reports dated February and March 1999, and the 
Veteran's Interview Questionnaire dated December 1998, all 
cited in the May 2000 Supplemental Statement of the Case.  As 
such, this case must be remanded in order to associate the 
veteran's vocational rehabilitation folder with her claims 
folder.

The Board regrets that further remand in this case is 
required.  However, the veteran's vocational rehabilitation 
records are critical to the determination of whether 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
warranted in this case, and as such, those records must be 
associated with the claims folder. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should obtain the veteran's 
complete vocational rehabilitation 
file and associate it with the claims 
folder.

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

3. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, to include 
readjudication of this issue by the RO 
if appropriate, (i.e., if additional 
relevant evidence has been submitted), 
this case should be returned to the 
Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




